Citation Nr: 1749979	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Cheryl King, Accredited Agent 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1968 to September 1971, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for hypertension and the Veteran's claim for entitlement to service connection for erectile dysfunction.  In his March 2014 Substantive Appeal to the Board, the Veteran indicated that he was only appealing his denial of entitlement to service connection for hypertension.  The Veteran also has several claims pending which have not been certified to the Board at this time and will therefore be adjudicated in a later decision if appropriate. 

In May of 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

During the Veteran's May 2017 videoconference hearing, the Veteran and his representative asserted that his hypertension may also be secondary to his exposure to Agent Orange during his service in the Republic of Vietnam.  To date, the Veteran's VA medical examinations conducted in connection with the Veteran's claim for entitlement to service connection for hypertension have solely focused on whether or not the hypertension was caused or aggravated by his service-connected diabetes mellitus.  

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e)(2017), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See, 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the Veteran's hypertension claim.  38 U.S.C.A. § 5103A(d)(2017); 38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the claims file. 
 
2.  After any outstanding treatment records have been obtained, schedule the Veteran with an examination with the appropriate medical personnel to determine the etiology of his hypertension.  Following a complete review of the record, to include a copy of this remand, the examiner is asked to provide the following opinion: 

Whether the Veteran's hypertension is due to his military service, to include herbicide exposure.  

This opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  The opinion should also include consideration of the May 2011 opinion from the Veteran's private physician which states that hypertension is associated with an increased risk of coronary artery disease that may be accentuated by his previous exposure to Agent Orange. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


